Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 10, 2019 and August 28, 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,579,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
The instant application and the patent are claiming common subject matter.  The similarities in the claim limitations is presented in bold text.
Instant Application 16/553413
Patent No. 10,579,415
1. A computer-implemented method comprising: receiving, by a coordinator on a computer system, weightages of participants, the coordinator having a coordinator weightage; comparing, by the coordinator, the coordinator weightage to each of the weightages of the participants; allowing the coordinator to be unchanged in response to none of the weightages of the participants being greater than the coordinator weightage; and changing a coordinator function to one of the participants in response to the one of the participants having a weightage greater than the coordinator weightage.
receiving, by a transaction processing coordinator, TPM weightages of TPM participants, wherein the TPM coordinator has a TPM coordinator weightage, wherein the TPM coordinator and TPM participants are executing a transaction instance; individually comparing, by the TPM coordinator, the TPM coordinator weightage to each of the TPM weightages of the TPM participants; in response to not one of the TPM weightages of the TPM participants being greater than the TPM coordinator weightage, keeping the TPM coordinator unchanged; and in response to a given TPM weightage of the TPM weightages of the TPM participants being greater than the TPM coordinator weightage, changing, by the TPM coordinator, a TPM coordinator function to a given TPM participant having the given TPM weightage such that the given TPM participant is an interim TPM coordinator for the transaction instance.



REASONS FOR ALLOWANCE
5.	The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Maple et al. (Patent No. 9,165,025) teach a technique for transaction recovery by one transaction manager of another transaction manager’s transactions in which each transaction manager is adapted to manage two phase commit transactional operations on transactional resources and to record commit or rollback decisions in a transaction recovery log.  
     The prior art of record, Kaczynski et al. (Publication No. 2014/006704) teach transaction managers are automatically selected from a plurality of transaction managers for use in processing a transaction.  This selection is based on the types of resources used by the transaction and runtime data of the transaction managers able to support one or more of those resource types.  The selection of the one or more transaction managers enables less than all of the transaction managers of an application server to be used in transaction commit processing thereby improving performance.

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Jim Gray and Leslie Lamport, “Consensus on Transaction Commit”, Microsoft Research, ACM Transactions on Database Systems, Vol. 31, No. 1, March 2006, pages 133-160. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 8, 2021